Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-24-2007

USA v. Weekes
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2082




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Weekes" (2007). 2007 Decisions. Paper 1070.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1070


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
        UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                        No. 06-2082


                            UNITED STATES OF AMERICA
                                       v.
                                PHINEHAS WEEKES,
                                        Appellant


                 On Appeal from the District Court of the Virgin Islands,
                                  Division of St. Croix
                             (D.C. Crim. No. 1999/0089-1)
        District Judge: Hon. Chief Judge Raymond L. Finch for trial proceedings
          District Judge: Hon. Anne E. Thompson for sentencing proceedings


                             ORDER AMENDING OPINION

       The Not Precedential Opinion filed on May 23, 2007 is hereby amended with

respect to the caption so as to accurately reflect that two judges presided over the

proceedings in the lower court. The caption is amended as follows:

                 On Appeal from the District Court of the Virgin Islands,
                                  Division of St. Croix
                             (D.C. Crim. No. 1999/0089-1)
        District Judge: Hon. Chief Judge Raymond L. Finch for trial proceedings
          District Judge: Hon. Anne E. Thompson for sentencing proceedings

                                                         For the Court,
                                                         /s/ Marcia M. Waldron
                                                         Clerk

Date: May 24, 2007
CMH/cc: ESC, AGA, KLC, EEP